DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5, 6, 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al. (U.S. Publication No. 2009/0108282 A1)
	With respect to claim 2, Matsuda discloses a light emitting diode package, comprising: a housing [1], wherein the housing includes a primary cavity, a primary cavity light emitting surface, and a secondary cavity, wherein the secondary cavity is positioned adjacent to the primary cavity; a lead frame [2b] associated with the housing; a light emitting diode light source [5], wherein the light emitting diode light source is associated with the primary cavity of the housing; an encapsulant [7,71] filled into the 
	With respect to claim 5, Matsuda discloses a light emitting diode package, comprising: a housing [1], wherein the housing includes a primary cavity and a primary cavity light emitting surface; a lead frame [2a,2b] associated with the housing; a light emitting diode light source [5], wherein the light emitting diode light source is associated with the primary cavity of the housing; an encapsulant [7,71] filled into the primary cavity, wherein the encapsulant is associated with a light converting element (See ¶[0066]); and means for improving color uniformity of the light emitting diode package (See ¶[0082]).
	With respect to claim 6, Matsuda discloses wherein the color uniformity improving means comprises a small primary cavity light emitting surface relative to cavity openings of conventional LED packages (See ¶[0079-0082]).
	With respect to claim 9, Matsuda discloses wherein the encapsulant is translucent and/or transparent (See ¶[0079]).
	With respect to claim 10, Matsuda discloses a secondary cavity positioned adjacent to the primary cavity (See Figure 4, 6 and 11).
	With respect to claim 12, Matsuda discloses a wire channel [11] positioned between the primary cavity and the secondary cavity (See Figure 11).
	With respect to claim 13, Matsuda discloses a tertiary cavity positioned adjacent to the primary cavity (See Figure 6)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (U.S. Publication No. 2009/0108282 A1) in view of Lee et al. (U.S. Patent No. 8,129,741 B2)
	With respect to claim 1, Matsuda discloses a light emitting diode package, comprising: 
	With respect to claim 3, Matsuda discloses a light emitting diode package, comprising: a housing [1], wherein the housing includes a primary cavity, a primary cavity light emitting surface, a secondary cavity, wherein the secondary cavity is positioned adjacent to the primary cavity, and a tertiary cavity, wherein the tertiary cavity 
	In the same field of endeavor, Lee teaches the ratio of the surface area of the primary cavity light emitting surface to that of the light emitting diode light source is less than 2.0 (See Figure 1 and 2).	The application of a larger light emitting diode allows for maximized light output with a minimal footprint (see Lee Column 4, lines 7-11). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 7, Matsuda fails to disclose wherein the ratio of the surface area of the primary cavity light emitting surface to that of the light emitting diode light source is less than 2.0.
	In the same field of endeavor, Lee teaches wherein the ratio of the surface area of the primary cavity light emitting surface to that of the light emitting diode light source is less than 2.0 (See Figure 1 and 2).	The application of a larger light emitting diode allows for maximized light output with a minimal footprint (see Lee Column 4, lines 7-11). Therefore, it would have been 
	With respect to claim 8, the combination of Matsuda and Lee discloses wherein the ratio of the surface area of the primary cavity light emitting surface to that of the light emitting diode light source ranges from 1.2 to 1.9 (See Figure 1 and 2).
Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (U.S. Publication No. 2009/0108282 A1) in view of Toita et al. (U.S. Publication No. 2015/0287894 A1; hereinafter Toita) 
	With respect to claim 11, Matsuda fails to disclose wherein the secondary cavity is at least partially filled with an opaque encapsulant.	In the same field of endeavor, Toita teaches wherein the secondary cavity (Space between [115 and 225]) is at least partially filled with an opaque encapsulant [220] (see ¶[0030]).	The implementation of an opaque encapsulant, as taught by Toita, to cover wire bonding regions of the device allows for wire regions to not interact with the light, thereby making the encapsulant more resistant to deterioration and cracking (See Toita ¶[0028]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 14, Matsuda fails to disclcose wherein the tertiary cavity is at least partially filled with an opaque encapsulant.
	In the same field of endeavor, Toita teaches wherein the tertiary cavity (Space between [115 and 225]) is at least partially filled with an opaque encapsulant [220] (see ¶[0030]).	The implementation of an opaque encapsulant, as taught by Toita, to cover wire bonding regions of the device allows for wire regions to not interact with the light, thereby making the encapsulant more resistant to deterioration and cracking (See Toita ¶[0028]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.

Claim Rejections - 35 USC § 102 or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsuda et al. (U.S. Publication No. 2009/0108282 A1)
	With respect to claim 4, Matsuda discloses a light emitting diode package, comprising: a housing [1], wherein the housing includes a primary cavity, a primary cavity light emitting surface, a secondary cavity, wherein the secondary cavity is 
	Furthermore, Matsuda discloses an alternative wire channeling [11] to connect cavities (See Figure 11). It would have been appreciated that tertiary and secondary channels can be connected via housing wire channeling in order to minimize overall height of the device (See ¶[0123]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of embodiments would arrive at the claimed invention. 
	With respect to claim 15, Matsuda discloses a wire channel positioned between the primary cavity and the tertiary cavity (See Figure 6; wire channel passing through encapsulant).
	Matsuda also discloses an alternative wire channeling [11] to connect cavities (See Figure 11). It would have been appreciated that tertiary and secondary channels . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	- Bautista, JR. et al. (U.S. Publication No. 2019/0206752 A1) discloses a multicavity light emitting device
Park et al. (U.S. Patent No. 8,525,213 B2) discloses a light emitting device with cavities
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818